Citation Nr: 1223495	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  96-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army National Guard from February to June 1979 and additional unverified inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied a claim of service connection for a low back disability as secondary to a service-connected disability.

In May 2003, December 2006, March 2008, and in November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The Board observes that, in a June 1984 rating decision, the RO denied the Veteran's claim of service connection for a low back disability.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the June 1984 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, and as explained below in greater detail, the issue of whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include as due to a service-connected disability, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Unfortunately, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's application to reopen a previously denied service connection claim for a low back disability, to include as due to a service-connected disability, can be adjudicated.

In its most recent remand issued in November 2010, the Board noted that the November 1995 rating decision on appeal, which denied service connection for low back disability on a secondary basis, was a separate claim from a previously denied service connection claim for a low back disability on a direct basis.  See Board remand dated November 15, 2010, at pp. 2.  The Board also discussed in its November 2010 remand case law pertaining to what constitutes a claim versus what constitutes a theory of entitlement in VA disability compensation claims.  Id., at pp. 2-3.  Citing Tyrues v. Shinseki, 23 Vet. App. 166 (2010), the Board found in its November 2010 remand that "development of and adjudication of some theories of entitlement may be separated out from other theories to facilitate adjudication."  Id.  

The Board notes parenthetically that, following its November 2010 remand of the Veteran's claim, the Federal Circuit affirmed Tyrues and the Supreme Court vacated Tyrues on other grounds.)  See Tyrues v. Shinseki, 23 Vet. App. 166 (2010), aff'd. 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct.  75 (U.S. 2011).  

The Board finds that its reliance on Tyrues as support for recharacterizing the issue on appeal in the November 2010 remand was misplaced.  On further review, it appears that Tyrues is applicable only to situations where there has been a final Board decision on a specific claim or theory of entitlement.  There is no final Board decision in this case on the issue of entitlement to service connection for a low back disability on either a direct or secondary basis, so Tyrues does not apply.

The Board notes that the Veteran in this case has asserted consistently since at least November 1995 that he is entitled to service connection for a low back disability both on a direct service connection basis and as secondary to a service-connected disability.  See generally 38 C.F.R. §§ 3.303, 3.304, 3.310.  As Judges Hagel and Lance emphasized in their opinions in Tyrues, a single claim of service connection may incorporate multiple theories of entitlement, all of which must be considered by the Board on appellate review.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  

Given the foregoing, the issue currently on appeal is characterized appropriately as whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include as due to a service-connected disability.  This characterization of the issue before the Board encompasses both of the Veteran's theories of entitlement to service connection for a low back disability.

A review of the claims file also shows that there are additional relevant VA treatment records which have not been obtained by the RO/AMC.  In statements on a VA Form 21-4142 received at the RO in February 2007, the Veteran contended that there were additional relevant VA treatment records available from VA Medical Centers (VAMCs) in Bronx, New York ("VAMC Bronx"), and in Manhattan, New York ("VAMC Manhattan").  As the Board noted in its March 2008 remand, it appears that only certain of the Veteran's VA treatment records from these VAMCs currently are associated with the claims file.  For example, in December 1979, the RO in New York City, New York, requested that VAMC Manhattan provide copies of the Veteran's VA treatment records available at that facility.  These records were provided later in December 1979.  Additional VA treatment records, including hospitalization records for September and October 1979, were obtained from VAMC Bronx in January 1984.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Although the Veteran's dates of treatment at VAMC Bronx and VAMC Manhattan are not entirely clear from a review of the record, the Board nevertheless finds that, on remand, the RO/AMC should make another attempt to obtain these records.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  To date, it does not appear that the RO/AMC has requested that either VAMC Bronx or VAMC Manhattan provide all available treatment records for the Veteran despite being asked to attempt to obtain these records in the Board's March 2008 remand.  See Board remand dated March 17, 2008, at pp. 9.  It was error for the RO/AMC to re-certify this appeal to the Board in February 2012 without complying with the March 2008 remand instructions.  Given this error, another remand is required.

It also appears that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits although his SSA records have not been requested or obtained by the RO/AMC.  A review of the claims file shows that, in December 2001, the Veteran submitted a letter from SSA indicating that he was in receipt of SSA disability benefits for diabetic neuropathy and affective disorders.  Further information concerning his SSA disability benefits was not provided by the Veteran in December 2001.  Nor is it clear from a review of the December 2001 letter from SSA what evidence, to include medical treatment records, was used by SSA in awarding the Veteran SSA disability benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  A review of the Virtual VA database indicates that there are additional relevant VA treatment records which have not been obtained and associated with the Veteran's physical claims file.  Because this appeal is being remanded for additional development, on remand, the RO/AMC also should print out all of the relevant VA treatment records located in Virtual VA and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability, to include as due to a service-connected disability, since his service separation.  Ask the Veteran to provide the approximate dates that he was treated at VA Medical Centers in Bronx, New York, and in Manhattan, New York, if possible.  Obtain all VA treatment records which have not been obtained already, including all relevant VA treatment records located on the Virtual VA database.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  As requested in the Board's March 2008 remand, contact the VA Medical Centers in Bronx, New York, and in Manhattan, New York, and ask them to provide all of the Veteran's treatment records that may be in their possession.  If the Veteran provides the approximate dates that he received treatment at one or both of these VA facilities, then this information should be provided to the appropriate facility.  If the Veteran's VA treatment records have been retired from either of these facilities, then take appropriate action to recall those records.  A copy of any request(s) sent to these VA Medical Centers, and any records obtained, to include a negative reply, should be included in the claims file. 

3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

By this remand the Board infers no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

